Exhibit 10.6

 

[g11951kgi001.jpg]

Florida East Coast Railway, LLC
Summary of Employment Terms

 

Employee:

 

Robert Stevens (“Employee”)

 

 

 

Title:

 

Vice President, Chief Engineering Officer

 

 

 

Base Salary:

 

$160,000.00 per annum

 

 

 

Annual Discretionary Bonus:

 

Commencing for the 2011 fiscal year (paid in the first quarter of 2012), a
target bonus of 35% of base salary, subject to the discretion of management of
the Company. Any bonus will be paid in cash or partially in cash and partially
in restricted stock. Any receipt of restricted stock will be subject to award
agreements provided by the Company and signed by the Employee.

 

 

 

Additional Performance-Based Restricted Stock:

 

Additional restricted stock with a value equivalent to $100,000 (as of the grant
date) in each year below to the extent the Company achieves EBITDA (earnings
before interest, taxes, depreciation and amortization, and excluding
non-recurring items and gains or losses on asset sales) equal to or greater than
the levels contained in the table below:

 

For the fiscal year ended
December 31,

 

EBITDA greater than
or equal to:

2011

 

$

92 million

2012

 

$

106 million

2013

 

$

129 million

 

 

 

Any receipt of restricted stock will be subject to award agreements provided by
the Company and signed by the Employee.

 

 

 

Annual Stock Bonus Vesting:

 

To the extent annual discretionary bonuses are paid partially in stock, shares
awarded shall vest over three years (one-third per annum on each successive
anniversary of the date on Which the stock portion of bonus is awarded).

 

Summary of Employment Terms Acknowledgement

 

This will acknowledge that I have been provided the Summary of Employment Terms
and that I understand and agree to the terms and conditions expressed herein. I
further understand that this Summary of Employment Terms and my acknowledgement
does not guarantee continued employment and that employment with the Florida
East Coast Railway, LLC, is on an at-will basis. Further, I acknowledge that
nothing herein confers any severance or similar rights.

 

/s/ Robert B Stevens

 

Dec 3, 2010

 

Employee Name

 

Date

 

 

Receipt of the attached term sheet does not constitute any guarantee of
continued employment.

 

--------------------------------------------------------------------------------